838 F.2d 469Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Leroy WILSON, Petitioner-Appellant,v.COMMISSIONER Of the SOUTH CAROLINA DEPARTMENT OFCORRECTIONS;  Attorney General SC, Respondents-Appellees.
No. 87-7259.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 23, 1987.Decided:  Jan. 14, 1988.

Leroy Wilson, pro sse.
Frank Louis Valenta, Jr., Office of the Attorney General, for appellees.
Before DONALD RUSSELL and JAMES DICKSON PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Leroy Wilson appeals the district court's denial of his petition for a writ of habeas corpus brought pursuant to 28 U.S.C. Sec. 2241.  In his petition Wilson alleged that he was being held in custody beyond the expiration date of his sentence.  We conclude that this appeal is moot because Wilson challenges only factors that delayed his release date;  and because he has already been released from custody, we find no purpose in reaching the merits of his arguments.  Vandenberg v. Rodgers, 801 F.2d 377, 378 (10th Cir.1986).


2
Wilson faces no collateral consequences as a result of this dismissal as moot.  He has been released and therefore has obtained the relief that he sought.  No live controversy remains.  Lane v. Williams, 455 U.S. 624, 633 (1982).  Finally, this case does not present an issue capable of repetition yet evading review.


3
Pursuant to 28 U.S.C. Sec. 2106, we vacate the district court's order and dismiss the petition because it has become moot on appeal.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.  A certificate of probable cause to appeal is granted.


4
JUDGMENT VACATED APPEAL DISMISSED AS MOOT.